Citation Nr: 1036360	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
tendonitis of the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
tendonitis of the right shoulder.

3.  Entitlement to service connection for a kidney disorder, to 
include as secondary to the service-connected tendonitis of the 
right shoulder.

4.  Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for a back 
disability, to include as secondary to the service-connected 
tendonitis of the right shoulder.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
that denied the benefits sought on appeal.

The Veteran appeared and testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in May 2010 at the 
RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.






REMAND

After a review of the claims file, the Board finds that further 
RO/AMC action on this matter is warranted.

The Veteran reports that he continues to receive on-going care 
and treatment at VA.  A January 2007 statement from the Veteran's 
representative indicated that not all VA treatment records are 
associated with the file.  As these treatment records have been 
properly identified and are potentially relevant to the claims, 
VA has an obligation to seek them. 38 U.S.C.A. § 5103A.

The Veteran testified at his May 2010 Board hearing that his 
shoulder disorder has increased in severity.  His last VA 
examination was conducted in 2007.  Therefore, based on the 
testimony of the Veteran, the Board finds that a new VA 
examination is necessary in this matter in order to fairly 
adjudicate the Veteran's right shoulder disability.

The Veteran contends that his cervical spine disorder is 
secondary to his service-connected right shoulder disability.  
The Veteran has been diagnosed with minor spondylosis at C5-6 of 
the cervical spine without any neurological deficiency.  (See 
August 2007 VA examination).  The examiner opined that the 
Veteran's cervical spine disability was unrelated to his right 
shoulder disability, however, the examiner did not provide an 
opinion as to whether the Veteran's service-connected right 
shoulder disability aggravated the Veteran's cervical spine 
disability.  Allen v. Brown, 7 Vet App. 439 (1995).  Therefore, a 
VA examination is warranted.
                                                                                                                                                                                                                                                                                     
The Veteran reported that he developed a kidney disorder due to 
chronic ibuprofen usage secondary to his chronic right shoulder 
pain.  The Veteran was apparently afforded a nephrology 
evaluation in March 2005, but these records are not associated 
with the file.  Further, there is no indication within the claims 
file as to the etiology of the Veteran's kidney disorder, nor is 
there a specific diagnosis other than "abnormal kidney 
function."  In light of the above, a VA examination is warranted 
to determine the etiology, if any, of the Veteran's kidney 
disorder, to include whether it is related to medications taken 
for the Veteran's service-connected right shoulder disability.

The Veteran has not been provided with notice of the elements 
required to reopen a previously-denied claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To avoid prejudice to the Veteran, the 
originating agency must provide the appropriate notice to the 
Veteran for his claim of entitlement to service connection for a 
back disability.

The Veteran also seeks entitlement to TDIU.  The determinations 
of the claims cited above could have a significant impact on the 
separate claim of entitlement to TDIU. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one claim cannot be rendered until the other claim 
has been considered).  Therefore, a determination on the TDIU 
claim must be deferred as well.

In a January 2006 VA treatment record, the Board notes the 
Veteran reported he went to the "workerscomp" doctor who said 
he had "some problems" with his spine.  No records regarding an 
injury or the award of workers' compensation benefits have been 
associated with the claims file.  Hence, on remand, the RO should 
undertake appropriate action to obtain copies of the 
determinations, if any, associated with the Veteran's award of 
workers' compensation, as well as copies of all medical records 
underlying those determinations. See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide notice to the 
Veteran and his representative of the 
elements and evidence required to reopen a 
previously-denied claim for service 
connection (for a back disability), of the 
elements required to establish service 
connection for the underlying disorder, and 
of the respective responsibilities of VA and 
the claimant in obtaining supporting 
evidence.  Kent, 20 Vet. App. 1.  It should 
afford them an appropriate period in which to 
respond.

2.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional VA, 
non-VA, or other medical treatment, to 
include Detroit VAMC and Allen Park VAMC 
medical treatment records since 2004.  The 
Veteran should be provided with the necessary 
authorizations for the release of any private 
treatment records not currently on file.  

3.  The RO should provide the Veteran with VA 
Form 21-4142 so that all pertinent workers' 
compensation records can be requested on his 
behalf.  The RO should secure any available 
decisions, with supporting medical records, 
with respect to any workers' compensation 
claims filed by the Veteran, in particular 
any claim related to a workplace-related 
spinal and/or shoulder injury.  Any such 
records so obtained should be associated with 
the Veteran's VA claims folder.

4.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his service-connected right shoulder 
disability.

The examiner should review the claims file.  
This review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.

The examiner should report the results of 
range of motion studies in terms conforming 
to the rating schedule.  The examiner should 
determine whether the disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain or flare-
ups; these determinations should be expressed 
in terms of the degree of additional range-
of-motion lost.  The examiner should also 
note the point, if any, in the range of 
motion when pain begins.

The examiner should report on the Veteran's 
shoulder scars, to include whether the scar 
is unstable or painful on objective 
examination and whether it limits the 
function of the part affected.
  
If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

The examiner must discuss the extent to which 
the Veteran's service-connected right 
shoulder disability affects his ability to 
secure or follow a substantially gainful 
occupation.

5.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his cervical spine disability and assess 
whether there is any current cervical spine 
disability secondary to the service-connected 
right shoulder disability or related to a 
disease or injury in service.

The examiner should review the claims file 
including the service treatment records. This 
review of the claims folder should be noted 
in the examination report or in an addendum 
to the examination report. All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should provide an opinion as to 
the etiology of any cervical spine disability 
and whether it is at least as likely as not 
(50 percent probability or more) that any 
cervical spine disability was caused or 
aggravated (permanently worsened) by the 
service-connected right shoulder disability. 

If the examiner determines the cervical spine 
disorder is aggravated although not 
proximately caused by the service-connected 
right shoulder disorder, the examiner should 
attempt to define the degree of such 
aggravation in terms of additional limitation 
of function beyond the normal  progress if 
the disorder.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

6.  The Veteran should be afforded a VA 
examination to evaluate the etiology of his 
kidney disease, if any, to include as 
secondary to his service-connected right 
shoulder disability.  The examiner should 
address the Veteran's claim that large 
amounts of ibuprofen usage caused the 
Veteran's kidney disorder.  

The examiner should provide an opinion as to 
the etiology of any kidney disability and 
whether it is at least as likely as not (50 
percent probability or more) that any kidney 
disability was caused or aggravated by the 
service-connected right shoulder disability. 

If the examiner determines the kidney 
disorder is aggravated although not 
proximately caused by the service-connected 
right shoulder disorder, the examiner should 
attempt to define the degree of such 
aggravation in terms of additional limitation 
of function beyond the normal progress of the 
disease.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

7.  The agency of original jurisdiction 
should review the examination reports to 
insure that it contains all information and 
opinions requested in this remand.

8.  Following such development, the RO/AMC 
should review and readjudicate the Veteran's 
claims, to include the claim for a TDIU 
rating, to include entitlement to 
extraschedular consideration under 38 C.F.R. 
§ 4.16, 4.2. 

9.  If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case at his 
most recent address of record, and afforded 
an opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action.

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claims. The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009). In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address. It should also be 
indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. The RO and the Veteran are 
advised, again, that the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
appellate courts. It has been held that compliance by the Board 
or the RO is neither optional nor discretionary. Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


